DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species I, subspecies D in the reply filed on 09/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
	This Office Action is in response to the application filed on 12/13/2019. Claims 11-20 presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 12/13/2019 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Reports on Patentability
This application is related to PCT/DE2018/100600 (WO 2019/011373), for which the IPEA and/or ISA report(s) on patentability have been considered by the examiner.
In accordance with MPEP 1893.03(e)(II) the examiner may adopt any portion or all of any report on patentability of the IPEA or ISA (e.g., PCT/ISA/210, PCT/ISA/237, PCT/IPEA/409, etc.) that would be relevant to U.S. practice in the national stage. For instance, a prior art reference found to be applicable to 
Note: while claims 1-10 have been cancelled in the instant application, a review of the previous claims show claims 11-20 are substantially similar to claims 1-10. As such, any rejection of claims 1-10 as noted in the search report would correspond to claims 11-20 of the instant application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control device, as required by claim 17, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: adjusting element in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 line 1 reads “according to one of claim 17”, --according to claim 17-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites the limitation “wherein the deflection curve (47) is designed to be variable and adjustable using an adjusting element”. For support, paragraph [0013] of the specification reads “designs are conceivable in which the deflection curve itself can be partially or completely change by moving elements…by means of an adjustment mechanism with suitable adjusting elements, it would also be possible to change the shape and/or form of the deflection curve”. While the specification does state that these designs are conceivable and possible, the specification lacks any details on what the designs are or what makes them possible. Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation “wherein the deflection curve (47) is designed to be variable and adjustable using an adjusting element”. However, it is unclear how the deflection curve is designed to be variable and adjustable and what is required to be an adjusting element. 
Claim 17 recites the limitation “a control device…which controls a drive (36) of the tracking device (14)”. However, paragraph [0031] of the specification reads “the evaluation and processing unit 28 controls the motor drive”.  First, it is unclear if this limitation is referring to the evaluation and processing unit recited in claim 1, or if this limitation requires an additional control device. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sems (WO 2008017344 A1).
The current claims appear similar to those presented in PCT/DE2018/100600 (WO 2019/011373).  Therefore, in accordance with MPEP 1893.03(e)(II), the position stated in at least forms PCT/ISA/210 and PCT/ISA/237 that the prior art reference Sems (WO 2008017344 A1) sets forth, by itself, all of the limitations of the claims (as an "X” reference under PCT law) is incorporated herein by reference and adopted by the examiner under U.S. practice 35 U.S.C. 102 anticipation which similarly requires that a single reference set forth all that is claimed.

Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaub (EP 2924535 A2).
The current claims appear similar to those presented in PCT/DE2018/100600 (WO 2019/011373).  Therefore, in accordance with MPEP 1893.03(e)(II), the position stated in at least forms PCT/ISA/210 and PCT/ISA/237 that the prior art reference Schaub (EP 2924535 A2) sets forth, by itself, all of the limitations of the claims (as an "X” reference under PCT law) is incorporated herein by reference and adopted by the examiner under U.S. practice 35 U.S.C. 102 anticipation which similarly requires that a single reference set forth all that is claimed.

	Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stachniak (US 20120025030 A1).
The current claims appear similar to those presented in PCT/DE2018/100600 (WO 2019/011373).  Therefore, in accordance with MPEP 1893.03(e)(II), the position stated in at least forms PCT/ISA/210 and PCT/ISA/237 that the prior art reference Stachniak (US 20120025030 A1) sets forth, by itself, all of the limitations of the claims (as an "X” reference under PCT law) is incorporated herein by reference and adopted by the examiner under U.S. practice 35 U.S.C. 102 anticipation which similarly requires that a single reference set forth all that is claimed.

	Claims 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terukazu (JP 2011100333 A).
The current claims appear similar to those presented in PCT/DE2018/100600 (WO 2019/011373).  Therefore, in accordance with MPEP 1893.03(e)(II), the position stated in at least forms PCT/ISA/210 and PCT/ISA/237 that the prior art reference Terukazu (JP 2011100333 A) sets forth, by itself, all of the limitations of the claims (as an "X” reference under PCT law) is incorporated herein by reference and adopted by the examiner under U.S. practice 35 U.S.C. 102 anticipation which similarly requires that a single reference set forth all that is claimed.

Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takanori (JP 2009301097 A).
The current claims appear similar to those presented in PCT/DE2018/100600 (WO 2019/011373).  Therefore, in accordance with MPEP 1893.03(e)(II), the position stated in at least forms PCT/ISA/210 and PCT/ISA/237 that the prior art reference Takanori (JP 2009301097 A) sets forth, by itself, all of the limitations of the claims (as an "X” reference under PCT law) is incorporated herein by reference and adopted by the examiner under U.S. practice 35 U.S.C. 102 anticipation which similarly requires that a single reference set forth all that is claimed.

Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terukazu (JP 2008181478 A).
The current claims appear similar to those presented in PCT/DE2018/100600 (WO 2019/011373).  Therefore, in accordance with MPEP 1893.03(e)(II), the position stated in at least forms PCT/ISA/210 and PCT/ISA/237 that the prior art reference Terukazu (JP 2008181478 A) sets forth, by itself, all of the limitations of the claims (as an "X” reference under PCT law) is incorporated herein by reference and adopted by the examiner under U.S. practice 35 U.S.C. 102 anticipation which similarly requires that a single reference set forth all that is claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stachniak (US 20120025030 A1) in view of Marino (US 20080142642 A1).
a manual controller (102) for a machine, comprising: a mounting platform (159); a control lever (108), which is mounted in a joint (128) on the mounting platform so that it can pivot about an axis (axis of joint 128); a return mechanism (112), which returns the control lever back to a starting position (see Fig. 1); and a sliding guide (144) on the control lever, whereby a sliding block (124), which is guided along a deflection curve (148) of the sliding guide, determines a progression of force required for the deflection of the control lever (see Fig. 1). Stachniak fails to disclose a position sensor, which detects a deflection of the control lever and generates a signal corresponding to the deflection; an evaluation and processing unit, which processes the signal from the position sensor and controls the machine according to the deflection. However, Marino teaches a position sensor (see Fig. 3, 308-1), which detects a deflection of the control lever (210-1) and generates a signal (306) corresponding to the deflection; an evaluation and processing unit (202), which processes the signal from the position sensor and controls the machine according to the deflection (see Fig. 3, via 204-208). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Stachniak with a position sensor and an evaluation and processing unit, as taught by Marino, to sense the position of the user interface and to supply the user interface position signal to the control unit which is representative of the user interface position such that the control unit can accurately move the machine via actuators (see paragraph [0008]).
Regarding claim 12, Stachniak discloses the sliding block or the sliding guide (144) is elastically preloaded for the purpose of guiding (via 136).
Regarding claim 13, Stachniak discloses the sliding block or the sliding guide (144) has a spring element (136) for the purpose of providing an elastic preload (see Fig. 1).
Regarding claim 15, Stachniak discloses at least one pivot point (V portion in 144) and/or one shoulder (148) is provided in the deflection curve (144) for the sliding block (124).
Regarding claim 16, Stachniak discloses a tracking device (112) with a frame and/or housing (160) which is arranged on the mounting platform (159), whereby the joint (128) is provided in the frame and/or housing of the tracking device (see Fig. 1).
Regarding claim 17, Stachniak discloses a control device (106) is provided, which controls a drive (156) of the tracking device (160) to move to an assigned position (see paragraph [0031]).  the assigned position is defined by the deflection of the machine being controlled. However, Marino teaches the assigned position is defined by the deflection of the machine being controlled (the motor drive signals 316 are variable in magnitude, based on the position of the flight control sticks 210). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Stachniak with a control device which controls the tracking device based on the deflection of the machine being controlled, as taught by Marino, to supply a feedback force to the associated flight control stick 21 (see paragraph [0027]).
Regarding claim 18, the combination of claim 17 elsewhere above would necessarily result in the following limitations: the drive has a rotor (Stachniak, rotor of 156), which moves the tracking device (Stachniak, 160) through an angle (Stachniak, Fig. 1), with which a position assigned to the machine being controlled according to the deflection is defined (Marino, paragraph [0027], wherein the motor drive signals 316 are variable in magnitude, based on the position of the flight control sticks 210.
Regarding claim 19, Stachniak fails to disclose the drive of the tracking device has a gearbox. However, Marino teaches the drive (318-1) of the tracking device has a gearbox (322-1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Stachniak with a gearbox, as taught by Marino, to provide speed reduction/increase while also providing torque increase/reduction to allow for the desired feedback.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stachniak (US 20120025030 A1) in view of Marino (US 20080142642 A1) and Terukazu (JP 2011100333 A).
Regarding claim 14, Stachniak fails to disclose the deflection curve is designed to be variable and adjustable using an adjusting element. However, Terukazu teaches the deflection curve (see Fig. 2, 16b) is designed to be variable (see Fig. 15) and adjustable using an adjusting element (inherent that tools would be used to manually replace element 15 to achieve a new deflection curve). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Stachniak with an adjustable deflection curve, as taught by Terukazu, to allow for different resistances for use in different applications.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stachniak (US 20120025030 A1) in view of Marino (US 20080142642 A1) and Kapelevich.
Regarding claim 20, Stachniak fails to disclose the gearbox of the drive of the tracking device is self-locking. However, Kapelevich teaches self-locking gears. It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the gearbox of Stachniak with self-locking gears, as taught by Kapelevich, to reduce the number of components used by not needing a brake or clutch and to prevent back driving of the gearbox which can cause damage to the motor (see paragraph 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658